DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Response to Arguments
The examiner acknowledges that the amended abstract corrects the issues noted by the previous office action on (3-11-2022). All of the previous objections, have been withdrawn.
Applicant's arguments and remarks filed (8-10-2022) have been fully considered but they are not persuasive.
Applicant argues…
Mancosh does not describe a first operation mode of dyed plastic and second operation mod of undyed plastic, namely the delay step of between 1 to 15 seconds are not long enough. 
Mancosh does not express a cleaning function for the gap.
Mancosh/Goger & Wagner/Goger would not have implemented the tolerance claimed due to the small gaps destroying the fibers implemented. 
Wagner/Goger could not be combined due to the fibers being to abrasive wear on the extruder.  Applicant makes specific about the combinations with Goger which do seem to disclose the gap ratios having issues with respect to fiber handling
Applicant further argues that none of the other applied references make up for the deficiency of Mancosh or Wagner
This is not found to be persuasive because…
Currently, applicant has no language or limitation drawn to the amount time utilized for a particular extrusion of dyed or undyed material, nor is there language or limitation drawn the amount of time utilized between the extrusion of dyed or undyed material. Accordingly, the control is found to regulate between a dyed and undyed material, with no language drawn to any amount of time utilized. Additionally, the set of claims is directed to a device and the production of dyed/undyed melt is thus understood to be intended use of the device. Highlighting, Mancosh teaches a device which has a controller which can select between two material feed modes (i.e. with & without dye). Thus it would be capable of performing the recited intended use of the device.
As detailed in the rejection of (3-11-2022). Mancosh/Goger discloses teach a limitation regarding the twin screw’s capability of self-cleaning. Furthermore, the claim set from (2-15-2019) that was examined in the office action of (3-11-2022), does not contain any limitation or verbiage directed to the twin screw’s capability of self-cleaning. 
& d.) Currently, applicant has not provided any literature or supplemental information regarding the gap distance implemented would destroy the fibers utilized. Therefor the argument that one of ordinary skill would not consider the reference of record is unpersuasive. 
This is unpersuasive because as explained above there was not found to be deficiency in Mancosh or Wagner.
Election/Restrictions
Regarding applicant’s amendments, arguments and remarks, of election with traverse of Invention I (Claims 1-5 & 8-21) is acknowledged.  The traversal is on the ground(s) that the newly amended features of claim 15 including those of now canceled claim 6 and 7 and are also found in newly amended claim 1. This is not found persuasive because as ordinally presented the claims has possessed no novel invention feature(s) over the prior art of (Mancosh et al. (US-2008/0,093,763, hereinafter Mancosh). While the newly amended claims set provides no novel invention feature(s) over the prior art of Mancosh / Wagner et al. (US-5,232,960, hereinafter Wagner) and in further view of A. Bocker (Modelling of Counter Rotating Twin Screw..., 2013, hereinafter Bocker). The requirement is still deemed proper and is therefore made FINAL.
                                                                 Claim Objections
Claims 1-5, 8-9, 11-14, 16-19 & 20-21 are objected to because of the following informalities:  
Currently claim 1 reads “…the first infeed opening and the second infeed opening both opening…”, it should read “the first infeed opening and the second infeed opening both openings…” 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or  nonobviousness.
A.) Claim(s) 1-4, 8-9 & 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mancosh et al. (US-2008/0,093,763, hereinafter Mancosh) and in further view of Bocker et al. (US-4,092,089, hereinafter Bocker)Regarding claim 1 & 16-19, 	
A device for selectively producing a dyed plastic melt and an undyed plastic melt, the device comprising:
a multi-shaft screw extruder for providing a plastic melt, 
the multi-shaft screw extruder having a housing, 
a first infeed opening, 
a second infeed opening, 
at least two treatment element shafts and 
at least two mutually penetrating housing bores configured in the housing, 
the first infeed opening and the second infeed opening both opening into the at least two mutually penetrating housing bores, 
the at least two treatment element shafts being rotatingly drivable in the at least two mutually penetrating housing bores; 
a first metering installation for feeding an undyed plastic material through the first infeed opening into the at least two mutually penetrating housing bores; 
a second metering installation for feeding at least one dyeing agent through the second infeed opening into the at least two mutually penetrating housing bores; and 
a control installation for selecting between a first operating mode for producing the dyed plastic melt and a second operating mode for producing the undyed plastic melt, 
wherein a first gap is defined between the at least two treatment element shafts, and a width of the first gap in relation to an external diameter of the at least two treatment element shafts is equal to or greater than 0.003 and equal to or less than 0.05 for achieving a self-cleaning of the at least two treatment shafts; and 
wherein the at least two treatment element shafts and a housing internal wall of the housing define a second gap, and a width of the second gap in relation to the external diameter of the at least two treatment element shafts is equal to or greater than 0.004 and equal to or less than 0.03 for achieving a cleaning of the housing internal wall.
Wherein the width of the first gap between the at least two treatment element shafts, in relation to the external diameter of the at least two treatment element shafts is equal to or greater than 0.004 and equal to or less than 0.035.
Wherein the width of the first gap between the at least two treatment element shafts, in relation to the external diameter of the at least two treatment element shafts is equal to or greater than 0.011 and equal to or less than 0.02.
Wherein the width of the second gap between the at least two treatment element shafts and the housing internal wall in relation to the external diameter of the at least two treatment element shafts is equal to or greater than 0.005 and equal to or less than 0.025.
Wherein of the second gap between the at least two treatment element shafts and the housing internal wall in relation to the external diameter of the least two treatment element shafts is equal to or greater than 0.012 and equal to or less than 0.019.
Mancosh teaches the following:
([0050]) teaches that referring still to (Figs. 2 & 3), the twin screw extruder 102 includes (i) an extrusion barrel 120; and (ii) a pair of co-rotation extrusion screws 110, 112. The extruder and shafts are best seen in (Figs. 2 & 3)
(Claim 28) teaches an extrusion barrel defining an inner cavity housing the twin-screw extruder and comprising
([0056]) teaches that (Fig. 5) outlines the various screw segments employed in this embodiment. In general, conveying and feed elements (e.g., Z1, Z2, Z4, Z6, Z8, Z10, and Z12) serve to displace material through the extrusion barrel 120, from the first entry port 132 a towards the extrusion die 140.
([00601) teaches that the secondary feeders 160 move the materials into the extruder 120 through a second entry port 132 busing, e.g., a single-screw or double-screw configuration.
([0050]) teaches that referring still to (Figs. 2 & 3), the twin screw extruder 102 includes (i) an extrusion barrel 120; and {ii) a pair of co-rotation extrusion screws 110, 112. ([0051]) teaches that individual barrel segments 128 are selected from open barrels (i.e., with entry ports for feed zones), open barrels with inserts (for degassing, metering, or injection zones), closed barrels, and/or combined barrels for combined feeding (e.g., side feeding of additives) and venting
([0050]) teaches that Referring still to FIGS. 2 and 3, the twin screw extruder 102 includes (i) an extrusion barrel 120; and {ii) a pair of co-rotation extrusion screws 110, 112, The extrusion barrel 120 comprises an assembly of discrete barrel segments 128 forming a substantially continuous series connection. Highlighting, that the feeding system ([0049]) also disclose a similar type of configuration.
([00.51]) teaches that as shown in FIG. 3, the extrusion barrel 120 includes at least two open barrel segments 128 a, 128 b, i.e., for fluid communication with the primary and secondary feeders 150, 160" ([0057]) teaches that (Fig. 3) shows the first processing zone 21 is configured to move cold material, e.g., a mixture of pelletized base materials, from an entry point, i.e., main entry port 132 a. Similarly, ([0060]) teaching that the secondary feeders 160 move the materials into the extruder 120 through a second entry port 132 h. Highlighting, that the first and second infeed apertures are understood to be apertures that open into the at least two mutually penetrating housing bores.
([0018]) teaches that the extrusion screws are configured for co-rotational movement.
& j.) ([0072]) teaches that one or more colorants 194 are metered into the extruder 102 through the one or more secondary feeders 160 for mixing with the composite material.
([0064]) teaches switching between operating modes including extrusion of color or no color extrudate are that are dispensed.
Regarding Claim 1 & 16-19, Mancosh further teaches a gap between the two treatment element shafts (See, Fig 4). Mancosh is silent on the gap distances utilized between the two treatment element shafts and the gap between the housing and the treatment element shafts. In analogous art for a twin-screw extruder systems, Bocker suggests details regarding optimizing various gap distances, and in this regard Bocker teaches the following: 
& m.) & 16a.) – 19a.) (Col. 2, line 63-End) teaches that the melting device used preferably is a heated, intermeshing and self-cleaning multi-screw extruder with a short product residence time and a narrow product residence time spectrum with minimum clearance between the screw crests and housing as well as between the intermeshing screw shafts. (Col. 4, lines 34-57) teaches that the specific dimensional ratios : housing gap d (delta) and screw gap S are each within about 4 X 10-3 to 30 X 10-3 times screw diameter (da). Which gives the following range for the ratios d/da and S/da
d/da = about 0.004-0.03
S/da = about 0.004-0.03
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus utilized in the production of a plastic article, the apparatus comprising a several zones with a twin-screw extruder with a plurality of openings for depositing material into the extruder, the extruder openings having a regulating mechanism for dispensing an amount of powder when desired, of Wagner. By modifying the corotating screws to have optimized tolerance ratios of the screw diameter to the calendering gap distance and the clearance between screw and barrel for the corotating twin-screw extruder, as taught by Bocker. Highlighting, implementation of optimized ratio between the screw diameter and the calendering gap distance and the clearance between screw and barrel for a corotating twin-screw extruder provides a means for providing the ability for the twin corotating screws to self-clean, (Col. 3, lines 1-10). Additionally, reciting the case law for result effective. Where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding claim 2, 	
Wherein the control installation is configured such that: in the first operating mode at least the dyeing agent is capable of being fed through the second infeed opening into the at least two mutually penetrating housing bores via the second metering installation, and 
the undyed plastic material is capable of being fed via at least one of the first metering installation and the second metering installation; 
in the second operating mode the undyed plastic material is capable of being fed through the first infeed opening into the at least two mutually penetrating housing bores via the first metering installation.
Mancosh teaches the following:
([0060]) teaches that the secondary feeders 160 move the materials into the extruder 120 through a second entry port 132 b using, e.g., a single--screw or double-screw configuration. ([0072]) teaches that. Referring again to FIG. 3, a plurality of natural fibers 192, such as, for example, wood fibers, hemp, kenaf, abaca, jute, flax, and ground rice hulls, and one or more colorants 194 are metered into the extruder 102 through the one or more secondary feeders 160 for mixing with the composite material.
& c.) ([0069]) teaches that a base mixture 190 including a base and other additives, generally in the form of solid particles, e.g., powders and/or pellets, are dispensed from the supply station 150 into the feed zone 130 of the extruder 102 at a feed rate of between about. 1,000 lb./hr. to about 2,000 lb./hr. {[0069]} adding that the base mixture 190 is heated, e.g., by electrical heating elements, e.g., heating cartridges (not shown), and dispersed (i.e., by mixing and breaking down of polymer particles and additive particles) as it is conveyed through the extrusion barrel 120 from the feed zone 130 towards the extrusion die 140 with the extrusion screws 110, 112 at a feed rates of between about 2,000 lb./hr. and about 3,000 lb./hr. As such, the feed rate, from the supply station 150 and feed rate for the extrusion barrel are understood to be variably controlled.
Regarding claim 3, 	
Wherein the second metering installation comprises an infeed extruder which opens into the second infeed opening.
Mancosh teaches the following:
([0060]) teaches that referring again to (Figs. 2 and 3); one or· more secondary feeders 160 are provided for dispensing one or more additional materials (e.g., natural fibers, colorants, and/or other additives) into the extrusion barrel, i.e., for mixing with the base polymer. The secondary feeders 160 move the materials into the extruder 120 through a second entry port 132 b using, e.g., a single-screw or double-screw configuration.
Regarding claim 4, 	
Wherein the infeed extruder is configured as a single-shaft mixing extruder, the single-shaft mixing extruder being assigned a dyeing agent metering unit and a plastic material metering unit upstream of the single-shaft mixing extruder.
Mancosh teaches the following:
([0060J) teaches that the secondary feeders 160 move the materials into the extruder 120 through a second entry port 132 busing, e.g., a single-screw or double--screw configuration. ([0072]) teaches that Referring again to FIG. 3, a plurality of natural fibers 192, such as, for example, wood fibers, hemp, kenaf, abaca, jute, flax, and ground rice hulls, and one or more colorants 194 are metered into the extruder 102 through the one or more secondary feeders 160 for mixing with the composite material. {[0062J) teaching that The dispensing sequence includes a plurality of incremental dispensing steps {i.e., dispensing periods), e.g., steps 1, 3, 5, etc., of between about 1. and about 15 seconds each {e.g., between about 1 and about 10 seconds), during which one or more of the colorants is dispensed into the extrusion barrel. Each incremental dispensing step is separated by a delay step (i.e., delay period), e.g., steps 2, 4, 6, etc., of between about 1 to about 1.5 seconds each, during which none the colorants are dispensed. For example, as shown in (Fig. 6), step 1 includes driving Feeder 3 (i.e., dispensing colorant C, e.g., black) at a rate of between about 20% to about 30% of the maximum feed rate for a duration of between about l to about 10 seconds, followed by a 5 to 15 second pause (i.e., step 2) before moving on to step 3. The maxim urn feed rate can vary for different. ones of the colorants and will be dependent on the bulk density of the particular colorant. The remaining steps (e.g., steps 3 through 39) are executed in a similar manner. At each dispensing step, up to two of the feeders 164 can be driven simultaneously (see, e.g., steps 3, 5, 7, 13, etc.), Highlighting, from (Fig. 3) the one or more secondary feeders are found to be upstream of the single-shaft mixing extruder. As such, the in-feed extruder is understood to comprise a single-shaft mixing extrude capability of regulating the of a dyeing agent and plastic material.
Regarding claim 8, 	
Wherein the second infeed opening is disposed downstream of the first infeed opening in a conveying direction.
Mancosh teaches the following:
([0065]) teaches that the secondary feeder can be disposed in a position downstream of the first mixing region 170, such that the colorant(s) and wood fibers are dispensed into the extruder 102 for mixing with the base polymer in the second (relatively low shear) mixing region 172
Regarding claim 9, 	
Wherein each of the at least two treatment element shafts comprises one shaft to provide at least a plurality of shafts, and screw elements are rotationally fixed on the shafts between the first infeed opening and the second infeed opening.
Mancosh teaches the following:
([0052]) teaches that as shown, for example, in (Fig. 2), each of the extrusion screws 110, 112 comprises a segmented screw arrangement, wherein each of the extrusion screws 110, 112 include a series of discrete elements (i.e., screw segments 116) fit onto a shaft 117.
Regarding claim 20,
Wherein the at least two treatment element shafts are rotatingly drivable in the same direction.
Mancosh teaches the following:
([0018]) teaches that the extrusion screws are configured for co-rotational movement.
Regarding claim 21,
Wherein the control installation is configured to perform a self-cleaning of the multi-shaft screw extruder in a transition period after the selection of the second operating mode.
Mancosh teaches the following:
 ([0022]) teaches that there is a programmable logic controller. As such, the references is understood to teach the structure, therefor it would be capable of performing the function a self-cleaning.
B.) Claim(s) 1-4, 8-9 & 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US-5,232,960, hereinafter Wagner) and in further view of BockerRegarding claim 1 & 16-19, 	
A device for selectively producing a dyed plastic melt and an undyed plastic melt, the device comprising:
a multi-shaft screw extruder for providing a plastic melt, 
the multi-shaft screw extruder having a housing, 
a first infeed opening, 
a second infeed opening, 
at least two treatment element shafts and 
at least two mutually penetrating housing bores configured in the housing, 
the first infeed opening and the second infeed opening both opening into the at least two mutually penetrating housing bores, 
the at least two treatment element shafts being rotatingly drivable in the at least two mutually penetrating housing bores; 
a first metering installation for feeding an undyed plastic material through the first infeed opening into the at least two mutually penetrating housing bores; 
a second metering installation for feeding at least one dyeing agent through the second infeed opening into the at least two mutually penetrating housing bores; and 
a control installation for selecting between a first operating mode for producing the dyed plastic melt and a second operating mode for producing the undyed plastic melt, 
wherein a first gap is defined between the at least two treatment element shafts, and a width of the first gap in relation to an external diameter of the at least two treatment element shafts is equal to or greater than 0.003 and equal to or less than 0.05 for achieving a self-cleaning of the at least two treatment shafts; and 
wherein the at least two treatment element shafts and a housing internal wall of the housing define a second gap, and a width of the second gap in relation to the external diameter of the at least two treatment element shafts is equal to or greater than 0.004 and equal to or less than 0.03 for achieving a cleaning of the housing internal wall.
Wherein the width of the first gap between the at least two treatment element shafts, in relation to the external diameter of the at least two treatment element shafts is equal to or greater than 0.004 and equal to or less than 0.035.
Wherein the width of the first gap between the at least two treatment element shafts, in relation to the external diameter of the at least two treatment element shafts is equal to or greater than 0.011 and equal to or less than 0.02.
Wherein the width of the second gap between the at least two treatment element shafts and the housing internal wall in relation to the external diameter of the at least two treatment element shafts is equal to or greater than 0.005 and equal to or less than 0.025.
Wherein of the second gap between the at least two treatment element shafts and the housing internal wall in relation to the external diameter of the least two treatment element shafts is equal to or greater than 0.012 and equal to or less than 0.019.
Wagner teaches the following:
(Abstract) mixing zone in which the components are melted together; preparing a second pre-mixture by mixing with each other a heat-activatable hardener and thixotropic agent, hardening accelerator and/or electrical conductivity —imparting additive; introducing the melt into an extruding zone.
(Col. 9, lines 26-28) teaches that the interior 30a of the inlet chamber 30 is gastight relative to the upper wall 29 of the extruder housing 23 above the first intake zone 16 of the extruder. 
(Col. 9, lines 22-24) teaches that in the first intake zone 16, located upstream in the extruder, there is mounted gas-tightly on the extruder upper side 29, an inlet chamber 30
(Col. 11, lines 1.5-17) teaches that the pulverulent mixture constituting the premixture (II) is introduced with dosing by means of the second differential dosing scale 13 into the second intake zone 1.7.
& h.) (Col. 9, lines 57-60} teaches that registering with the aforesaid passage, in the upper wall 29 of the extruder housing onto the twin-screws 33 and is drawn in being engaged by both twin-screws 33a and 33b rotating in equal sense, whose peripheral profiles engage each other. (Col. 11, lines 1.8-24) teaches that the first. intake zone 16 (inlet chamber 30) in the direction of conveyance, in the extruder 15. The degassing zone which extends in the extruder downstream from the second intake zone 17 to the outlet 20 is evacuated to an absolute pressure of 20 to 30 mbar, and the two pre-mixtures are intimately mixed with each other in this zone.
(Fig. 3} shows the twin screw arrangement within the housing. Highlighting, that the two penetrating housing bores are found to be in the housing. Adding, that while no discrepancies are found regarding the number of bores, the case law for the change of shape may be recited for any perceived inconsistencies, see In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et al., 3 USPQ 23.
(Col. 10, lines 13-21) teaches that instead of the above-described discharge nozzle 3.5 with preferably transverse elongated slot 36, other curtain-forming means such as an overflow vessel {not shown) having a weir-like overflow edge can be arranged inside the inlet chamber 30 to receive the melt from the inlet tube end of the melt-conveying line 34 and release the same in the form of a curtain
(Col. 9, lines 58-60) teaches that the twin-screws 33 and is drawn in being engaged by both twin-screws 33a and 33b rotating in equal sense.
(Col. 11, lines 4-7) teaches that the master batch being in the molten state at 60" to 70" is dosed with the aid of the differential dosing scales 7 and the gear pump 14 via the conveying line 34 into the inlet chamber 30 which has been evacuated down to a pressure of 30 mbar absolute.
(Col. 11, lines 15-19) teaches that. the pulverulent mixture constituting the premixture {II) is introduced with dosing by means of the second differential dosing scales 13 into the second intake 1.one 17, located downstream of the first intake zone 16 (inlet chamber 30} in the direction of conveyance, in the extruder 15. 
([0064]) teaches switching between operating modes including extrusion of color or no color extrudate are that are dispensed.
Regarding Claim 1 & 16-19, Wagner teaches the majority of claim 1 including methods and systems for forming composite extrudates, the system comprising twin extrusion shafts that rotate. Wagner is silent on the gap distances utilized between the two treatment element shafts and the gap between the housing and the treatment element shafts. In analogous art for a detailed study on various aspects for modeling twin-screw extruder system that is corotating, Bocker suggests details regarding details regarding self-cleaning features and optimizing various gap distances, including the calendaring gap distance (σ) and the clearance between screw and barrel (δ), and in this regard Bocker teaches the following:
& m.) & 16a.) – 19a.) (Col. 2, line 63-End) teaches that the melting device used preferably is a heated, intermeshing and self-cleaning multi-screw extruder with a short product residence time and a narrow product residence time spectrum with minimum clearance between the screw crests and housing as well as between the intermeshing screw shafts. (Col. 4, lines 34-57) teaches that the specific dimensional ratios : housing gap d (delta) and screw gap S are each within about 4 X 10-3 to 30 X 10-3 times screw diameter (da). Which gives the following range for the ratios d/da and S/da
d/da = about 0.004-0.03
S/da = about 0.004-0.03
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus utilized in the production of a plastic article, the apparatus comprising a several zones with a twin-screw extruder with a plurality of openings for depositing material into the extruder, the extruder openings having a regulating mechanism for dispensing an amount of powder when desired, of Wagner. By modifying the corotating screws to have optimized tolerance ratios of the screw diameter to the calendering gap distance and the clearance between screw and barrel for the corotating twin-screw extruder, as taught by Bocker. Highlighting, implementation of optimized ratio between the screw diameter and the calendering gap distance and the clearance between screw and barrel for a corotating twin-screw extruder provides a means for providing the ability for the twin corotating screws to self-clean, (Col. 3, lines 1-10). Additionally, reciting the case law for result effective. Where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding claim 2, 	
Wherein the control installation is configured such that: 
in the first operating mode at least the dyeing agent is capable of being fed through the second infeed opening into the at least two mutually penetrating housing bores via the second metering installation, and 
the undyed plastic material is capable of being fed via at least one of the first metering installation and the second metering installation; 
in the second operating mode the undyed plastic material is capable of being fed through the first infeed opening into the at least two mutually penetrating housing bores via the first metering installation.
Wagner teaches the following:
(Col. 9, lines 1-3) teaches that downstream of the powder mixer 12, the latter is connected to a second dosing scale unit 13 which is supplied with the pulverulent mixture from the mixing unit 12 by way of a pipe line 19. {Col. 11, lines 15-17) teaches that the pulverulent mixture constituting the pre-mixture {II} is introduced with dosing by means of the second differential dosing scales 13 into the second intake zone 17c
& c.) (Col. 8, lines 54-58) teaches that from the vessel 4, a melt of good flowability passes by way of a heatable gas-tightly enclosed conveying line 24 into the dosing unit 7 of the first process branch, which is preferably a differential dosing scale, and from there through a heatable, gas-tightly enclosed conveying line 34, which can be equipped, if necessary, with a gear pump serving as melt-conveying device 14, into an extruder 15 to be described more in detail further below.
Regarding claim 3-4, 	
Wherein the second metering installation comprises an infeed extruder which opens into the second infeed opening.
Wherein the infeed extruder is configured as a single-shaft mixing extruder, the single-shaft mixing extruder being assigned a dyeing agent metering unit and a plastic material metering unit upstream of the single-shaft mixing extruder.
Wagner teaches the following: 
(Col. 8, lines 63-65) teaches that in the other production branch there is provided a powder mixing apparatus 12, e.g., a simple plow-share mixer, (Col. 9, lines 1-4) adding that downstream of the powder mixer 12, the latter is connected to a second dosing scale unit 13 which is supplied with the pulverulent mixture from the mixing unit 12 by way of a pipe line 19. Highlighting, that as depicted the plow-share mixer is shown to be a single-shaft mixing extruder.
Regarding claim 8, 	
Wherein the second infeed opening is disposed downstream of the first infeed opening in a conveying direction.
Wagner teaches the following:
(Col. 11, lines 15--18) teaches that the pulverulent mixture constituting the premixture {II) is introduced with dosing by means of the second differential dosing scales 13 into the second intake zone 17, located downstream of the first intake zone 16 (inlet chamber 30) in the direction of conveyance, in the extruder 15. Highlighting, that this is best shown in (Fig. 1).
Regarding claim 9, 	
Wherein each of the at least two treatment element shafts comprises one shaft to provide at least a plurality of shafts, and screw elements are rotationally fixed on the shafts between the first infeed opening and the second infeed opening.
Wagner teaches the following: 
(Col. 9, lines 56-60) teaches that. the twin-screws 33 and is drawn in being engaged by both twin-screws 33a and 33b rotating in equal sense, whose peripheral profiles engage each other. {Col. 11, lines 18-24) teaches that the first intake zone 16 (inlet chamber 30) in the direction of conveyance, in the extruder 15. The degassing zone which extends in the extruder downstream from the second intake zone 17 to the outlet 20 is evacuated to an absolute pressure of 20 to 30 mbar, and the two pre-mixtures are intimately mixed with each other in this zone of the first infeed opening and the second infeed opening
C.) Claim(s) 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mancosh/Wagner in view of Bocker and in further view of Loris Massarotto (US-2009/0,022,007, hereinafter Massarotto)Regarding claim 12-14,
Further comprising a closure element for closing the second infeed opening.
Wherein the closure element is activatable via a closure element drive.
Wherein the closure element has a closure wall, the closure wall being shaped to correspond to a housing internal wall and the closure wall defining at least one of the at least two mutually penetrating housing bores.
Regarding claims 12-14, either of the combinations of Mancosh and Bocker or Wagner and Bocker teaches the entirety of claim 1 but is silent on the utilization and details for a closure element implemented in the entry port openings. In analogous art for an apparatus for dosing and mixing solid powder in technological processes for converting plastic materials, that utilizes a first and second entry ports, in addition to volumetric screw side feeders, Massarotto teaches the following:
([0030J) teaches that in detail, the gravimetric or volumetric screw is operated and the valves 12 a and 12 b for feeding into the dosage cylinders 10 a and 10 bare opened selectively. ([0020J) teaches that Between the gravimetric and volumetric screws 11 and the cylinders 10 a and 10 b servo controlled valves 12 a and 12 bare interposed which allow or prevent the entry of the solid powders into the cylinders. As such, the valves are understood to comprise a servo-motor to regulate the position (open/close) of the valve, Highlighting, that while the servo-controlled valves 12 o and 12 bare depicted to be a square, the case law for the change or shape and/or the rearrangement of parts may be recited, see In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) & In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus utilized in the production of a plastic article, the apparatus comprising a several zones with a twin-screw extruder with a plurality of openings for depositing material into the extruder, the extruder openings having a regulating mechanism for dispensing an amount of powder when desired, of Mancosh and/or Wagner. By utilizing a closure element activatable via a closure element drive, as taught by Massarotto. Highlighting, implementation of a closure element activatable by a closure element drive allows for regulating the dosage amount by allowing or prevent the entry of the solid powders into the cylinders., ([0020]).                                                                         
                                                                              Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takita et al. (US-2009/0,127,733, hereinafter Takita) – teaches on ([0034]) teaches that a wide variety of twin-screw types can be implemented. Where it is noted that the meshing-type, same-rotating-direction, double-screw extruder is preferable because of a self-cleaning function and a higher rotation speed with smaller load than that of the different-rotating-direction, double-screw extruder. As such, the meshing-type, same-rotating-direction, double-screw extruder is understood to be provided with a self-cleaning function simultaneously while it operates. 
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741